Exhibit 10.1

 

Goldman Sachs Capital Markets, L.P. | 85 Broad Street | New York, New York 10004
| Tel: 212-902-1000

 

CONFIRMATION

 

DATE:

  

November 5, 2002

TO:

  

Mercury Interactive Corporation

    

Telephone No.: (408) 822-5591

Facsimile No.  : (408) 822-5320

Attention        : Susan Skaer, General Counsel

FROM:

  

Goldman Sachs Capital Markets, L.P.

SUBJECT:

  

Swap Transaction

REF NO:

  

NUUS211CB0 (520000000) / (006 848 006)

--------------------------------------------------------------------------------

 

The purpose of this communication is to set forth the terms and conditions of
the above referenced transaction entered into on the Trade Date specified below
(the “Transaction”) between Goldman Sachs Capital Markets, L.P. (“GSCM”),
guaranteed by The Goldman Sachs Group, Inc. (“Goldman Group”), and Mercury
Interactive Corporation (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in paragraph 2. below.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation.

 

2. This Confirmation evidences a complete and binding agreement between you and
us as to the terms of the Transaction to which this Confirmation relates and
incorporates by reference the form of the ISDA Master Agreement (Local
Currency-Single Jurisdiction) (the “ISDA Form Master”), including the
modifications set forth in Annex A attached hereto, and the ISDA Credit Support
Annex (the “ISDA Form CSA” and, together with the ISDA Form Master, the “ISDA
Forms”), including the modifications set forth in Annex B attached hereto, as if
we had executed such ISDA Forms effective as of the Trade Date of the first
Transaction between us. In the event of any inconsistency between the
Definitions, the ISDA Forms and this Confirmation, this Confirmation will
govern.

 

3. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

    Notional Amount:

  

USD 300,000,000

    Bonds:

  

Mercury Interactive Corporation (the “Issuer”)

Maturity: July 1, 2007

Coupon: 4.75% Convertible Subordinated

Debentures

CUSIP: 589405AB5

    Trade Date:

  

November 5, 2002

    Effective Date:

  

November 5, 2002

 

1



--------------------------------------------------------------------------------

Termination Date:

  

The earlier of (a) July 1, 2007 or (b) the Termination Effective Date

Fixed Amounts:

    

Fixed Rate Payer:

  

GSCM

Fixed Rate Payer Payment Dates:

  

Semi-annually, on each January 1 and July 1, commencing on January 1, 2003, and
ending on the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention; provided, however, that the Fixed Rate Payer
Payment Date in January 2003 shall be based on an initial Calculation Period
from and including July 1, 2002 to but excluding the Fixed Rate Payer Payment
Date in January 2003.

Fixed Rate:

  

4.75%

Fixed Rate Day Count Fraction:

  

30/360

Fixed Rate Period End Dates:

  

Not Adjusted

Floating Amounts:

    

Floating Rate Payer:

  

Counterparty

Floating Rate Payer Payment Dates:

  

Quarterly, on each January 6, April 6, July 6 and October 6, commencing on
January 6, 2003, and ending on the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention; provided,
however, that the Floating Rate Payer Payment Date in January 2003 shall be
based on an initial Calculation Period from and including July 1, 2002 to but
excluding the Floating Rate Payer Payment Date in January 2003.

Floating Rate for initial Calculation
Period:

  

1.94875%

Floating Rate Option:

  

USD-LIBOR-BBA

Floating Rate Designated Maturity:

  

(a) 6 Months for all Calculation Periods from and including July 1, 2002 to but
excluding the Floating Rate Payer Payment Date in January 2003, and (b) 3 months
for all Calculation Periods following the Floating Rate Payer Payment Date in
January 2003

Floating Rate Spread:

  

(a) Plus 0.46% for all Calculation Periods from and including July 1, 2002 to
but

 

2



--------------------------------------------------------------------------------

    

excluding the Floating Rate Payer Payment Date in January 2003, and (b) Plus
0.485% for all Calculation Periods following the Floating Rate Payer Payment
Date in January 2003

Floating Rate Reset Dates:

  

The first day of each Calculation Period

Floating Rate Day Count Fraction:

  

Actual/360

Floating Rate Period End Dates:

  

Adjusted in accordance with the Modified Following Business Day Convention.

Business Days:

  

New York

Calculation Agent:

  

GSCM

Governing Law:

  

New York law

 

4. In consideration for this Transaction, Counterparty and GSCM have terminated
Transactions between GSCM and Counterparty with GSCM Reference Numbers NUUS201PG
and NUUS202P0 pursuant to Termination Confirmations dated 11/5/02.

 

5. Mandatory Early Termination:

 

In the event that the price of 8.9888 shares (or the prevailing conversion rate
under the Bond Indenture) of the common stock of Counterparty exceeds the
applicable Redemption Price (subject to appropriate adjustment in the event of
any stock dividend, stock split, combination or other similar recapitalization
affecting such shares), or the quotient of (A) the price of 8.9888 shares (or
the prevailing conversion rate under the Bond Indenture) of the common stock of
Counterparty divided by (B) the exchange ratio at which shares of the common
stock of Counterparty were exchanged for shares of the equity securities of
another entity in any consolidation or merger of Counterparty with or into
another entity, or any merger of another entity into Counterparty exceeds the
applicable Redemption Price (subject to appropriate adjustment in the event of
any stock dividend, stock split, combination or other similar recapitalization
affecting such shares), at any time during the corresponding Redemption Period
as set forth below (such date. as the case may be, the “Termination Event
Date”), a Termination Date will be deemed to have occurred with respect to this
Transaction as of 30 days following the Termination Event Date (such date, the
“Termination Effective Date”) and this Transaction shall terminate and cancel
without payment of any settlement amount, breakage costs, or other amounts
representing the future value of this Transaction. Following such termination
and cancellation, the parties shall be relieved of all further payment
obligations hereunder except for payment of all accrued but yet unpaid amounts
calculated to but excluding the Termination Effective Date.

 

Redemption Period

--------------------------------------------------------------------------------

    

Redemption Price

--------------------------------------------------------------------------------

From and including July 1, 2003 to but excluding July 1, 2004

    

1027.15

From and including July 1, 2004 to but excluding July 1, 2005

    

1020.32

From and including July 1, 2005 to but excluding July 1, 2006

    

1013.58

From and including July 1, 2006 to but excluding July 1, 2007

    

1006.75

 

6. Optional Cash Settlement:

 

3



--------------------------------------------------------------------------------

 

In the event that no equity securities are received in exchange for the common
stock of Counterparty in any consolidation or merger of Counterparty with or
into another entity, or any merger of another entity into Counterparty and
following such consolidation or merger there is no outstanding common stock of
Counterparty (“Merger Event”), either party shall have the option to early
terminate, cancel and cash settle this Transaction, in whole but not in part,
effective on the Optional Cash Settlement Date designated in the notice
exercising such option (“Notice of Exercise”). This option may be exercised by
oral notice delivered no later than 11:00 a.m. (New York time) two (2) Business
Days prior to the Optional Cash Settlement Date (the “Notification Date”),
provided that written notice of exercise confirming the substance of the oral
notice is received promptly thereafter. Following any such early termination and
cancellation and payment of the Cash Settlement Amount as calculated below, the
parties shall be relieved of all further payment obligations hereunder except
for payment of all accrued but yet unpaid amounts calculated to but excluding
the Optional Cash Settlement Date (unless otherwise included in the Cash
Settlement Amount as calculated below).

 

Cash Settlement Amount: The Calculation Agent will in good faith and in a
commercially reasonable manner determine a U.S. Dollar value for the terminated
portion of this Transaction at approximately 11:00 a.m. (New York time) on the
Optional Cash Settlement Date, Such Cash Settlement Amount will be payable two
(2) Business Days following the Optional Cash Settlement Date.

 

For the purposes hereof, “Optional Cash Settlement Date” means the effective
date of the Merger Event and daily thereafter, subject to adjustment in
accordance with the Following Business Day Convention.

 

7. Credit Support Documents:

  

Standard Guaranty of The Goldman Sachs Group, Inc. (“Goldman Group”)

8. Credit Support Provider:

  

With respect to GSCM, Goldman Group.

9. Account Details:

    

USD Payments to GSCM:

    

For the Account of:

  

Goldman Sachs Capital Markets, L.P.

Name of Bank:

  

Citibank. N.A. New York

Account No:

  

40670834

Fed ABA No:

  

021000089

GSCM Inquiries

  

Goldman Sachs Capital Markets, L.P.

Telephone No.: 212-902-2686

Facsimile No.: 212-902-5692

Payments to Counterparty:

  

In accordance with Counterparty’s written instructions as set forth below or
otherwise delivered to GSCM. GSCM shall make no payments without having received
(i) such written instructions and (ii) a fully executed facsimile copy of this
Confirmation or other written acceptance of the terms hereof.

For the Account of :

  

Mercury Interactive

Name of Bank:

  

Wells Fargo Bank

Account No:

  

4277158416

ABA No.:

  

121000248

 

4



--------------------------------------------------------------------------------

 

10. Offices:

 

(a) The Office of GSCM for this Transaction is 85 Broad Street, New York, New
York 10004.

 

(b) The Office of Counterparty for this Transaction is 1325 Borregas Avenue,
Sunnyvale, California 94089.

 

9. Counterparty hereby agrees (a) to check this Confirmation (Reference No.:
NUUS211CB0) carefully and immediately upon receipt so that errors or
discrepancies can be promptly identified and rectified and (b) to confirm that
the foregoing correctly sets forth the terms of the agreement between GSCM and
Counterparty with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing the
other information requested herein and immediately returning an executed copy to
Swap Administration, facsimile No. 212-902-5692.

 

Very truly yours,

GOLDMAN SACHS CAPITAL MARKETS, L.P.

By:

 

GOLDMAN SACHS CAPITAL MARKETS, INC.,

   

General Partner

By:

 

/s/    DAVID INGGS        

--------------------------------------------------------------------------------

Name:

 

David Inggs

Title:

   

 

Agreed and Accepted By:

 

MERCURY INTERACTIVE CORPORATION

 

By:

 

/s/    SUSAN J. SKAER        

--------------------------------------------------------------------------------

Name:

 

Susan J. Skaer

Title:

 

Vice President, General Counsel and Secretary

 

Counterparty Reference No.:                                

 

5



--------------------------------------------------------------------------------

 

Annex A

 

The following provisions shall be in lieu of a Schedule and shall be deemed to
modify and supplement the ISDA Form Master.

 

(a) “Specified Entity” means, in relation to GSCM, Goldman, Sachs & Co., Goldman
Sachs Capital Markets, L.P., Goldman Sachs International, Goldman Sachs (Asia)
Finance, Goldman Sachs Financial Markets, L.P., and Goldman Sachs Mitsui Marine
Derivative Products, L.P. for the purpose of Section 5(a)(v), and shall not
apply for purposes of Sections 5(a)(vi), 5(a)(vii) and 5(b)(iv); and means, in
relation to Counterparty, any Significant Subsidiary (as defined in the
Indenture between Counterparty and State Street Bank and Trust Company of
California, N.A., dated as of July 3, 2000).

 

(b) “Cross Default” will apply to GSCM and to Counterparty, provided that (i)
the phrase “or becoming capable at such time of being declared” shall be deleted
from clause (1) of such Section 5(a)(vi) so that only Specified Indebtedness
that has actually been accelerated triggers this Event of Default. “Threshold
Amount” means in relation to GSCM, US$50,000,000 (or its equivalent in another
currency) and in relation to Counterparty, US$10,000,000 (or its equivalent in
another currency).

 

(c) “Credit Event Upon Merger” will apply to GSCM and will apply to
Counterparty.

 

(d) Payments on Early Termination. For the purpose of Section 6(e): [Loss] will
apply and the Second Method will apply.

 

(e) The parties agree to amend the following subsections of Section 5(a) as
follows: clause (ii): in the fifth line of this clause, delete the word
“thirtieth” and insert the word “twentieth”.

 

(f) Documents to be delivered upon the execution of this Confirmation for the
purpose of Section 4(a) are: (i) with respect to both GSCM and Counterparty, a
copy of the most recent, publicly available audited annual financial statements
and/or of the unaudited quarterly financial statements of, in the case of GSCM,
Goldman Group, and, in the case of Counterparty, Counterparty, prepared in
accordance with generally accepted accounting principles in the country in which
the party is organized; (ii) with respect to GSCM only, the Standard Guaranty of
Goldman Group; and, (iii) with respect to Counterparty only, certified
resolutions of its board of directors or other governing body authorizing this
Confirmation and the Transactions contemplated hereby.

 

(g) Jurisdiction. The parties hereby agree to amend Section 11(b) by deleting
“non-” from the second line of clause (i).

 

(h) Netting of Payments. Subparagraph (ii) of Section 2(c) will not apply to
Transactions.

 

(i) Accuracy of Specified Information. Section 3(d) is hereby amended by adding
in the third line thereof after the word “respect” and before the period, the
phrase “or, in the case of audited or unaudited financial statements, a fair
presentation of the financial condition of the relevant person.”

 

(j) Additional Representations. The parties agree to amend Section 3 by adding
new Sections 3(e), (f), (g), and (h) as follows:

 

6



--------------------------------------------------------------------------------

 

  (e)   Eligible Contract Participant. It is an “eligible contract participant”
as defined in the U.S. Commodity Exchange Act.

 

  (f)   Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 

  (g)   Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.

 

  (h)   Status of Parties. The other party is not acting as a fiduciary for or
an adviser to it in respect of that Transaction.

 

(k) Transfer. The following amendments are hereby made to Section 7: (i) in the
third line, insert the words “which consent will not be arbitrarily withheld or
delayed,” immediately before the word “except”; and (ii) in clause (a), insert
the words “or reorganization, incorporation, reincorporation, or reconstitution
into or as,” immediately before the word “another.”

 

(l) Severability. This Agreement shall be deemed to be invalid and unenforceable
if any provisions of Sections 1(c), 2, 5, 6, or 11 (or any definition or
provision in Section 12 to the extent it relates to, or is used in or in
connection with, any such Section) shall be held to be invalid or uneforceable.

 

(m) Waiver of Trial by Jury. Each party hereby irrevocably waives any and all
right to trial by jury in any Proceeding.

 

7



--------------------------------------------------------------------------------

 

Annex B

 

The following provisions shall apply with respect to Paragraph 13 to the ISDA
Form CSA.

 

(a) Credit Support Obligations.

 

(i) “Credit Support Amount” has the meaning specified in Paragraph 3, except
that the Credit Support Amount for Counterparty shall never be less than the
Independent Amount.

 

(ii) Eligible Collateral. The following items will qualify as “Eligible
Collateral” for Counterparty.

 

           

Valuation Percentage

--------------------------------------------------------------------------------

 

(A)

  

Cash

    

100

%

(B)

  

negotiable debt obligations issued by the U.S. Treasury Department having an
original maturity at issuance of not more than one year (“Treasury Bills”)

    

98.5

%

(C)

  

negotiable debt obligations issued by the U.S. Treasury Department having an
original maturity at issuance of more than one year but not more than 10 years
(“Treasury Notes”)

    

98.5

%

(D)

  

negotiable debt obligations issued by the U.S Treasury Department having an
original maturity at issuance of more than 10 years (“Treasury Bonds”)

    

98.5

%

(E)

  

negotiable debt obligations which are issued and/or guaranteed as to both
principal and Interest by the Federal Home Loan Mortgage Corporation (“FHLMC”),
the Federal National Mortgage Association (“FNMA”), or the Government National
Mortgage Association (“GNMA”), including mortgage-backed

    

98.5

%

 

8



--------------------------------------------------------------------------------

securities and REMICs (collectively, “Agency Securities”), but excluding
interest only securities, principal only securities and residual interests.

 

(iii) Thresholds.

 

 

(A) “Independent Amount” means with respect to Counterparty: 2% of the initial
Notional Amount.

 

(B) “Threshold” means with respect to GSCM: Not applicable, it being understood
that GSCM shall be only a Secured Party hereunder and not a Pledgor and shall be
under no obligation to Transfer Collateral hereunder; and with respect to
Counterparty: zero.

 

(C) “Minimum Transfer Amount” means with respect to a party, $1,000,000;
provided, however, that if an Event of Default has occurred and is continuing
with respect to a party, the Minimum Transfer Amount with respect to such party
shall be zero.

 

(D) Rounding. The Delivery Amount and Return Amount will be rounded up and down,
respectively, to the nearest integral multiple of $100,000.

 

(b) Valuation and Timing.

 

(i) “Valuation Agent” means GSCM.

 

(ii) “Valuation Date” means each New York Banking Day.

 

(iii) “Valuation Time” means the close of business in the city of the Valuation
Agent on the Local Business Day before the Valuation Date or date of
calculation, as applicable; provided that the calculations of Value and Exposure
will be made as of approximately the same time on the same date.

 

(iv) “Notification Time” means no later than 1:00 p.m., New York time, on a
Local Business Day; provided, however, that the Valuation Agent will only give
notice of its calculations to a party upon request by such party.

 

(c) Conditions Precedent. The following Termination Events will be a “Specified
Condition” for the party specified (that party being the Affected Party if the
Termination Event occurs with respect to that party): With respect to
Counterparty only, Credit Event Upon Merger and Illegality.

 

(d) Dispute Resolution.

 

(i) “Resolution Time” means 1:00 p.m., New York time, on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.

 

9



--------------------------------------------------------------------------------

 

  (ii)   “Value”. For the purpose of Paragraph 5(i)(C) and 5(ii), the Value of
Posted Credit Support will be calculated as follows:

 

(A) The Value of Cash will be the face amount thereof, multiplied by the
applicable Valuation Percentage.

 

(B) With respect to any Treasury Bills, Treasury Notes, Treasury Bonds, or
Agency Securities (referred to herein as “Securities”), the sum of (I) (x) the
mean of the high bid and low asked prices quoted on such date by any principal
market maker for such Securities chosen by the Disputing Party, or (y) if no
quotations are available from a principal market maker on such date, the mean of
such high bid and low asked prices as of the day, next preceding such date, on
which such quotations were available, plus (II) the accrued interest on such
Securities (except to the extent Transferred to a party pursuant to any
applicable provision of this Agreement or included in the applicable price
referred to in (I) of this clause (B)) as of such date, multiplied by the
applicable Valuation Percentage.

 

(e)   Distributions and Interest Amount.

 

  (i)   Interest Rate. The “Interest Rate” will be the overnight Federal Funds
(Effective) rate, as advised by Telerate p. 120, minus 25 basis points.

 

  (ii)   Transfer of Interest Amount. The Transfer of the Interest Amount will
be made on the last Local Business Day of each calendar month and on any Local
Business Day that Posted Collateral in the form of Cash is Transferred to the
Pledgor pursuant to Paragraph 3(b).

 

10